UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-2051


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

DANIEL O’BRIEN,

                   Defendant - Appellant,

             and

ELIZABETH O’BRIEN; CITIZENS AND FARMERS BANK,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:18-cv-00396-HEH)


Submitted: March 4, 2021                                    Decided: March 10, 2021


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel O’Brien, Appellant Pro Se. Jacob Earl Christensen, Matthew Steven Johnshoy,
Curtis Clarence Pett, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Daniel O’Brien appeals the district court’s order denying his motion to reopen his

settlement agreement.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v.

O’Brien, No. 3:18-cv-00396-HEH (E.D. Va. Aug. 7 & Sept. 4, 2020). We deny O’Brien’s

motions for clarification, production of documents, and to strike claims. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3